Case 5:19-cv-00995-CLS Document 2-1 Filed 06/26/19 Page 1 of 5            FILED
                                                                 2019 Jun-26 PM 03:47
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA




                          EXHIBIT
                              A
Case 5:19-cv-00995-CLS Document 2-1 Filed 06/26/19 Page 2 of 5
Case 5:19-cv-00995-CLS Document 2-1 Filed 06/26/19 Page 3 of 5
Case 5:19-cv-00995-CLS Document 2-1 Filed 06/26/19 Page 4 of 5
Case 5:19-cv-00995-CLS Document 2-1 Filed 06/26/19 Page 5 of 5
